Citation Nr: 0312684	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  95-23 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1974 to January 
1978.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
San Diego, California, Regional Office which, in pertinent 
part, denied service connection for bilateral hearing loss 
disability and tinnitus.  In August 1997, the Board remanded 
the veteran's claims to the San Diego, California, Regional 
Office so that he could be afforded a hearing before a 
Veterans Law Judge sitting at the Regional Office.  

In October 1998, the veteran was afforded a hearing before 
the undersigned Veterans Law Judge sitting at the San Diego, 
California, Regional Office.  In February 1999, the Board 
granted service connection for tinnitus and remanded the 
issue of the veteran's entitlement to service connection for 
bilateral hearing loss disability to the San Diego, 
California, Regional Office for additional action.  

In August 2000, the veteran's claims file was transferred to 
the Los Angeles, California, Regional Office (RO) as the 
veteran was an employee of the San Diego, California, 
Regional Office.  In January 2002, the Board denied service 
connection for bilateral hearing loss disability.  The 
veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  

In January 2003, the Court vacated the Board's January 2002 
decision and remanded the veteran's appeal to the RO for 
further action.  The veteran has been represented throughout 
this appeal by the Military Order of the Purple Heart.  


REMAND

In its January 2003 order, the Court vacated and remanded the 
veteran's claim to the Board for additional action which 
included informing the veteran of the provisions of the 
Veterans Claims Assistance Act of 2000, 38 U.S.C. §§ 5103, 
5103A, 5107 (West 2002).  In reviewing the claims file, the 
Board observes that the veteran has submitted additional 
clinical documentation to the Board in support of his claim.  
In July 2002, the veteran submitted a November 1998 
audiological evaluation from the Scripps Clinic.  The veteran 
has not waived RO consideration of the additional evidence.  

The United States Court of Appeals for the Federal Circuit 
has recently invalidated the regulations which empowered the 
Board to both issue written notification of the VCAA to 
veterans and to consider additional evidence without prior RO 
review in the absence of a waiver of such review by the 
veteran or his representative.  Disabled American Veterans v. 
Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 
U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  Accordingly, 
this case is REMANDED for the following action: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002) are 
fully met.  

2.  The RO should then schedule the 
veteran for an additional VA examination 
for compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and etiology 
of his alleged bilateral hearing loss 
disability.  All tests and studies should 
be accomplished and the findings should 
be reported in detail.  The audiological 
examiner should advance an opinion as to 
whether it is at least as likely as not 
that the veteran's bilateral hearing loss 
disability, if any, was either initially 
manifested during active service; as the 
result of his inservice noise exposure; 
or otherwise originated during active 
service.  The claims file, including a 
copy of this REMAND, should be made 
available to the examiner prior to the 
examination.  The examination report 
should reflect that such a review was 
conducted.  

3.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for bilateral hearing loss 
disability.  If the benefit sought on 
appeal remains denied, the veteran should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of last 
SSOC.  The veteran and his representative 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable 


to the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).  


